                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-3912-DMG (ASx)                                             Date       May 7, 2019

Title Juan C. Serrano v. BMW of North America LLC, et al.                                       Page      1 of 2

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                      NOT REPORTED
                 Deputy Clerk                                                    Court Reporter

   Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
            None Present                                                         None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
             SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
             SUPERIOR COURT

        On December 28, 2018, Plaintiff Juan C. Serrano filed a Complaint in Los Angeles
County Superior Court against Defendants BMW of North America LLC (“BMW NA”) and
McKenna Motor Company, Inc., alleging the following state-law causes of action: (1) violation
of the Song-Beverly Act—Breach of Express Warranty, (2) violation of the Song-Beverly Act—
Breach of Implied Warranty, (3) violation of the Song-Beverly Act—Section 1793.2, and
(4) negligent repair. See Removal Notice, Ex. A at 11–23 (Complaint) [Doc. # 1-1].1 On
May 3, 2019, Defendant BMW NA removed this action, invoking the Court’s diversity
jurisdiction under 28 U.S.C. section 1332(a). [Doc. # 1.]

        Under 28 U.S.C. section 1441(a), an action may be removed from a state court to a
federal district court if the latter would have had “original jurisdiction” over the action had it
been filed in that court. Pursuant to 28 U.S.C. section 1332(a), a district court shall have
jurisdiction over a civil action between citizens of different states in which the amount in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs. To establish
diversity jurisdiction under 28 U.S.C. section 1332(a), there must be “complete diversity
between the parties—each defendant must be a citizen of a different state from each plaintiff.”
Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008).
“[A] party seeking to remove a case to federal court has the burden of proving that all the
requirements of removal have been met. That burden goes not only to the issue of federal
jurisdiction, but also to questions of compliance with statutes governing the exercise of the right
of removal.” See Parker v. Brown, 570 F. Supp. 640, 642 (S.D. Ohio 1983); accord Riggs v.
Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or. 2001). As there is a “‘strong
presumption’ against removal jurisdiction[,]” an action should be remanded “if there is any doubt
as to the right of removal . . . .” See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        1
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     CV 19-3912-DMG (ASx)                                        Date     May 7, 2019

Title Juan C. Serrano v. BMW of North America LLC, et al.                               Page     2 of 2

        Defendant BMW NA asserts that Plaintiff is a citizen of California, BMW NA’s sole
member is a citizen of Delaware and New Jersey, and non-diverse Defendant McKenna Motor
Company, Inc.’s citizenship is immaterial because “BMW NA obtained a copy of the [state]
[c]ourt’s entry of dismissal of McKenna . . . on May 3, 2019.” See Removal Notice at ¶¶ 11–12,
14 [Doc. # 1]. Yet, Defendant BMW NA has not submitted a copy of that order to this Court.
See Removal Notice, Ex. A at 1–30 (this order is not attached to the Removal Notice) [Doc. # 1-
1]. Therefore, BMW has failed to demonstrate that complete diversity exists or that it otherwise
complied with the removal statute. See 28 U.S.C. § 1446(a) (“A defendant . . . desiring to
remove any civil action from a State court shall file in the district court . . . a copy of all process,
pleadings, and orders served upon such defendant . . . in such action.” (emphasis added)).

         In addition, BMW NA notes that Plaintiff seeks “rescission of the purchase contract and
restitution of all monies expended, diminution in value, civil penalties of two times Plaintiff’s
actual damages and attorney’s fees and costs.” See Removal Notice at ¶ 9 (citing Removal
Notice, Ex. A at 18 (Compl.) [Doc. # 1-1]) [Doc. # 1]. Nonetheless, BMW NA makes virtually
no attempt to quantify the recovery sought by Plaintiff. Consequently, it has also failed to show
that the amount-in-controversy requirement has been satisfied.

        Defendant BMW NA is hereby ORDERED TO SHOW CAUSE why this action should
not be remanded to Los Angeles County Superior Court for lack of subject matter jurisdiction
and/or improper removal. Defendant BMW NA shall file a response by no later than
May 14, 2019. Failure to timely file a satisfactory response by this deadline will result in
the remand of this action. Plaintiff shall file a reply, if any, by May 21, 2019. Each party’s
brief, exclusive of supporting declarations, shall not exceed 10 pages.

IT IS SO ORDERED.




CV-90                               CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
